United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1156
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Jorge Rios Roman,                       *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 21, 2009
                                Filed: March 9, 2010
                                 ___________

Before MELLOY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Jorge Roman pleaded guilty to one count of possession with intent to distribute
methamphetamine (Count 1) in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A).
Roman also pleaded guilty to one count of possession of a firearm in furtherance of
a drug trafficking crime (Count 2) in violation of 18 U.S.C. § 924(c)(1)(A). The
district court1 imposed a 144-month sentence. On appeal, Roman maintains that this
sentence is substantively unreasonable. For the following reasons we disagree and
affirm the judgment of the district court.

      1
      The Honorable James M. Rosenbaum, United States District Judge for District
of Minnesota.
                                    I. Background
       On January 30, 2008, law enforcement officers apprehended Roman and
recovered approximately 614 grams of methamphetamine, a loaded ITECH, MAC 10
.22 caliber submachine gun, several stolen hunting rifles, and more than $10,000 in
cash, including prerecorded buy funds. After his arrest, Roman provided substantial
assistance to the government. At sentencing, the district court calculated the applicable
Guidelines range to be 211 to 248 months (151 to 188 months for Count 1 and the
statutory mandatory minimum 60 months for Count 2). The district court then granted
the government's substantial assistance motion and sentenced Roman to 84 months'
imprisonment for Count 1—36 months below the statutory mandatory minimum of
120 months. The court ordered the 60-month sentence for Count 2 to run
consecutively. The total resulting sentence of 144 months' imprisonment reflects a
reduction of 32 percent from the low end of the applicable Guidelines range.

                                     II. Discussion
       On appeal, Roman maintains that the district court abused its discretion in
imposing a Guidelines sentence of 84 months for Count 1. Roman contends that the
court did not consider safety risks he assumed nor the extent of his cooperation in
imposing his sentence. He argues that, given the amount of cooperation he provided
and the potential danger the cooperation created, the district court should have
departed further from the statutory 120-month minimum. Roman also submits that the
district court did not consider the U.S.S.G. § 5K1.1 factors.

      When a criminal defendant challenges his sentence as unreasonable, the court
must review that sentence for an abuse of discretion. Gall v. United States, 552 U.S.
38, 51 (2007). "[T]he extent of a downward departure in the defendant's favor lies
within the district court's discretion and is virtually unreviewable on a defendant's
appeal, absent an unconstitutional motive animating the district court." United States
v. Dalton, 478 F.3d 879, 881 (8th Cir. 2007).



                                          -2-
      Roman's arguments are unavailing. "A district court's departure or reduction
pursuant to § 5K1.1 or § 3553(e) can be based only on assistance-related
considerations." United States v. Plaza, 471 F.3d 928, 930 (8th Cir. 2006) (internal
quotations and citations omitted). The record reflects that the district court adequately
considered Roman's assistance and the § 5K1.1 factors in imposing his sentence.
Finally, no unconstitutional motive is present or even alleged in this case.

                                  III. Conclusion
      The judgment of the district court is affirmed.
                     ______________________________




                                          -3-